EXHIBIT 10.1

 

OFFER LETTER TO EXECUTIVE OFFICER

 

June 22, 2012

 

Stefan K.F. Schwabe, MD, Ph.D.

 

Dear Stefan,

 

On behalf of Supernus Pharmaceuticals, Inc. (“the Company”), I am pleased to
offer you the regular, full-time position as Executive Vice President R&D, Chief
Medical Officer reporting to Jack Khattar who is our President & CEO. This
letter supercedes the offer letter to you dated June 12, 2012, and replaces it
in its entirety.  This position will be based at the Company’s headquarters in
Rockville, MD.   We look forward to having you join Supernus
Pharmaceuticals, Inc. on a mutually agreed upon date on or about July 9, 2012.  
The terms of your employment are as follows:

 

Compensation:   Your base compensation will be $320,000.00 annually, paid in
accordance with the Company’s regular payroll schedule, which is presently twice
per month.  Your position is classified as “exempt” under the Fair Labor
Standards Act and therefore you are not eligible to receive overtime. 
Performance reviews will be conducted periodically on an annual basis, and
depending upon the results of those reviews, you may be eligible for future
increases in your compensation.

 

Bonus Plan:  You will be eligible to participate in the Company Bonus Plan. 
Based on your job level, and contingent upon both employee and company
performance, you will be eligible for an annual target bonus of 25% of your
annual salary, prorated for the first year.

 

Maryland Residence Allowance:  The Company will reimburse you for reasonable
expenses directly related to your travel and residence rental expenses in the
Rockville, MD area, up to a maximum of $20,000.00 annually for the first two
years, and up to a maximum of $15,000.00 annually for the next three years, not
to exceed $85,000.00 over the course of your full time employment.  In addition,
the Company will reimburse you for an initial trip to the Rockville, MD area to
search for an apartment, which will include up to two (2) weeks of hotel
expenses.

 

Benefits:  Provided you remain employed in full-time regular status, you will be
eligible for participation in the Company employee benefit plans, which include
group medical, dental, short and long-term disability, life insurance, 401(k),
and flexible spending.   You will be granted four weeks (20 days) of vacation
annually, prorated for the first year.  You will also be granted 2 days of
floating holidays per year. You will be eligible to accrue up to 10 days of sick
leave per year (prorated for the first year), which will have a rolling
accumulation of up to 180 days of sick leave throughout your career at Supernus.

 

Equity: After joining Supernus Pharmaceuticals, we will recommend to the Board
of Directors that you be granted 95,000 options that vest over 4 years to
purchase ordinary shares of Supernus common stock, subject to future adjustments
including stock splits, under the then-applicable stock plan.

 

Employment at Will:  Since continued employment is based upon mutual
satisfaction and reward, this offer should not be construed as a contract for
any fixed period.  Rather, you will be employed

 

--------------------------------------------------------------------------------


 

in an “at will” status, which means that you or the Company may terminate your
employment at any time for any reason, with or without notice.

 

Terms and Understandings:  Not withstanding anything in this letter to the
contrary, this offer of employment is contingent upon, a satisfactory completion
of your background check and criminal history report must be completed.  Your
acceptance below indicates that you will review and comply with Company
rules and regulations, particularly those relating to safety and
confidentiality.  As a condition of employment, you will be required to complete
an Employee Proprietary Information and Invention Agreement with the Company
(see enclosed document), which prohibits any employee from accepting other
consulting work or other outside work that the Company feels is in a conflict of
interest to the work performed at Supernus.

 

Acceptance:  Please sign two copies of this offer letter to indicate your
acceptance and agreement with the terms of employment.  Return one executed copy
back to the Company and retain the other copy for your records.

 

I trust that you will find this offer an attractive one, and we look forward to
having you join Supernus Pharmaceuticals, Inc.  We look forward to having your
decision by no later than COB today, June 22, 2012. Please contact me at
301-838-2659 or by email at jclifford@supernus.com with any questions.

 

Sincerely,

 

 

Julie M. Clifford, SPHR

Director, Human Resources

 

I have read and agree with the terms of employment as set forth above.

 

 

/s/ Stefan K.F. Schwabe

 

June 22, 2012

Stefan K.F. Schwabe, MD, Ph.D.

 

Date

 

--------------------------------------------------------------------------------